  Case 20-40912        Doc 47    Filed 01/25/21 Entered 01/25/21 16:51:05          Desc Main
                                   Document     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                          §
                                                §
EDWARDLO AND AUDREY HOLMES,                     §      CASE NO. 20-40912
                                                §         (Chapter 7)
DEBTORS                                         §

MOTION FOR AUTHORITY TO REJECT LEASE OF SUNRUN INC. ON PROPERTY
        LOCATED AT 3368 N. ALMOND DRIVE, RIALTO, CA. 92377
                                              Notice
Your rights may be affected by the relief sought in this pleading. You should read this
pleading carefully and discuss it with your attorney, if you have one in this bankruptcy case.
If you oppose the relief sought by this pleading, you must file a written objection, explaining
the factual and/or legal basis for opposing the relief.

No hearing will be conducted on this pleading unless a written objection is filed with the
Clerk of the United States Bankruptcy Court and served upon the party filing this pleading
WITHIN TWENTY-ONE (21) DAYS FROM THE DATE OF SERVICE listed in the certificate
of service unless the court shortens or extends the time for filing such response. If no
objection is timely served and filed, this pleading shall be deemed to be unopposed, and the
court may enter an order granting the pleading. If an objection is filed and served in a timely
manner, the court will thereafter set a hearing with appropriate notice. If you fail to appear
at the hearing, your objection may be stricken. The court reserves the right to set a hearing
on any matter.

TO THE HONORABLE BRENDA T. RHOADES, U.S. BANKRUPTCY JUDGE:

         Christopher J. Moser, Trustee ("Trustee") files his Motion for Authority to Reject Lease

of Sunrun Inc. on Property Located at 3368 N. Almond Drive, Rialto, Ca. 92377 ("Motion")

pursuant to the provisions of 11 U.S.C. §365 as follows:

   1. On April 2, 2020, Edwardlo and Audrey Holmes (“Debtors”) filed with this Court a

voluntary petition under Chapter 7 of the Bankruptcy Code.

   2. Christopher J. Moser is the acting Chapter 7 Trustee of the Debtors’ bankruptcy estate.

   3. The bankruptcy estate owns real property and improvements located at 3368 N. Almond

Drive, Rialto, Ca. 92377 (the “Real Property”). Christopher J. Moser is the acting Chapter 7

Trustee of the Debtors’ bankruptcy case.
                                           Page 1 of 3
  Case 20-40912       Doc 47    Filed 01/25/21 Entered 01/25/21 16:51:05           Desc Main
                                  Document     Page 2 of 3



   4. The Real Property receives electric service from Sunrun Inc. (“Sunrun”), a solar energy

producer which provides leased equipment on the Real Property. The Independent Solar Energy

Producer Contract with Sunrun is a 20-year lease which terminates on November 4, 2036 (the

“Lease”). A copy of the Lease is attached hereto as “Exhibit A.”

   5. Trustee intends to sell the House. The Court entered an Agreed Order Authorizing Trustee

to Sell Real Property Free and Clear of All Liens, Claims and Encumbrances Located at 3368 N.

Almond Drive, Rialto, Ca. 92377 [Dkt. No. 27] authorizing the Trustee to sell the House (“Agreed

Sale Order”).

   6. In that regard, the Trustee must reject the Lease and so that the House can be sold in an

expeditious fashion pursuant to the Agreed Order.

   7. Trustee seeks an order of this Court authorizing him to reject the Lease.

       WHEREFORE, PREMISES CONSIDERED Trustee prays that this Court authorize the

Trustee to reject the Lease and that Trustee be granted such other and further relief to which he

may be justly entitled.

                                            Respectfully submitted,
                                            QUILLING, SELANDER, LOWNDS,
                                             WINSLETT & MOSER, P.C.
                                            2001 Bryan Street, Suite 1800
                                            Dallas, Texas 75201-4240
                                            Telephone: (214) 880-2100
                                            Facsimile: (214) 871-2111
                                            fpatel@qslwm.com (Email)
                                            By:    /s/ Frank S. Patel
                                                  Christopher J. Moser
                                                  State Bar No. 14572500
                                                  Frank (Faizan) S. Patel
                                                  State Bar No. 24116882

                                            ATTORNEYS FOR TRUSTEE




                                          Page 2 of 3
  Case 20-40912       Doc 47      Filed 01/25/21 Entered 01/25/21 16:51:05               Desc Main
                                    Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served by
electronic transmission via the CM/ECF system upon all parties registered to receive electronic
notice in this bankruptcy case, and/or regular U.S. mail, postage prepaid, on this 25th day of January
2021 on the following:

Office of the U.S. Trustee                            Sunrun Inc.
110 N. College Ave., Suite 300                        c/o Corporation Service Company
Tyler, TX 75702                                       D/B/A CSC-Lawyers INCO
(Via ECF)                                             211 E. 7th Street, Suite 620
                                                      Austin, TX 78701
Edwardlo and Audrey Holmes
2405 Dartmouth Drive                                  Tenant
                                                      3368 N. Almond Drive
Flower Mound, TX 75022
                                                      Rialto, Ca. 92377
(Via regular mail)                                    (Via First-Class mail)
Daniel C. Durand, III                                 Select Portfolio Servicing, Inc.
Durand and Associates                                 3217 S. Decker Lake Drive
522 Edmonds, Suite 101                                Salt Lake City, Ut. 84119
Lewisville, TX 75067                                  Thousand Oaks, Ca. 91362
(Via ECF)                                             (Via regular mail)
Erica Williams
                                                      Select Portfolio Servicing, Inc.
3368 N. Almond Drive
Rialto, Ca. 92377                                     Attn: Bankruptcy Department
(Via First-Class mail)                                P.O. Box 65250
                                                      Salt Lake City, Ut. 84165
Sunrun Inc.                                           (Via regular mail)
P.O. Box 4387
Portland, OR 97208                                    Stephen Wu, Esq.
                                                      Parkway Office Center, Suite 900
Sunrun Inc.                                           14160 Dallas Parkway
225 Bush Street, Ste. 1400                            Dallas, Texas 75254
San Francisco, CA 94104                               (Via regular mail)

                                                      Internal Revenue Service
                                                      P.O. Box 7346
                                                      Philadelphia, Pa. 19101-0424
                                                      (Via regular mail)

                                                      /s/ Frank S. Patel




                                             Page 3 of 3
